— Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered July 15, 1980, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
At no time did defendant raise before the suppression court the issue that his statement should be suppressed because his arrest was effected in his home without a warrant and in the absence of exigent circumstances (see Payton v New York, 445 US 573). Defendant, therefore, failed to preserve this issue for appellate review (see People v Smith, 55 NY2d 888; People v Gonzalez, 55 NY2d 887; People v Roache, 105 AD2d 811). Moreover, under the circumstances presented, review of this issue is not warranted as a matter of discretion in the interest of justice.
We further note that defendant disrupted his trial (e.g., he refused to sit down, was screaming, and used profane language). He was warned that he would be gagged and that if he left the courtroom, the trial would continue without him. Moreover, he in fact explicitly requested to be removed from the courtroom. We, therefore, conclude that his conduct was sufficient to constitute a waiver of his right to be present at his trial, and his subsequent removal during the testimony of the complainant was not improper (see CPL 260.20, 340.50, subd 3; People v Johnson, 37 NY2d 778, 779; People v Epps, 37 NY2d 343; People v Crown, 51 AD2d 588, 589). Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.